Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 1 of 27 PageID #: 15894




                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

    SOL IP, LLC,
          Plaintiff,
    v.
    AT&T MOBILITY LLC,
          Defendant,                       Case No. 2:18-CV-00526-RWS-RSP
                                           LEAD CASE
    ERICSSON INC.,
    and
    NOKIA OF AMERICA CORPORATION,
          Intervenors.
    SPRINT CORPORATION, SPRINT
    COMMUNICATIONS COMPANY L.P.,
    SPRINT SOLUTIONS, INC., and SPRINT
    SPECTRUM L.P.,
          Defendants,                      Case No. 2:18-CV-00527-RWS-RSP
    ERICSSON INC.,                         CONSOLIDATED CASE
    and
    NOKIA OF AMERICA CORPORATION,
          Intervenors.
    VERIZON COMMUNICATIONS INC. and
    CELLCO PARTNERSHIP d/b/a VERIZON
    WIRELESS,
          Defendants,                      Case No. 2:18-CV-00528-RWS-RSP
                                           CONSOLIDATED CASE
    ERICSSON INC.,
    and                                            FILED UNDER SEAL
    NOKIA OF AMERICA CORPORATION,
          Intervenors.


     DEFENDANTS’ AND INTERVENORS’ MOTION TO STRIKE SOL’S FIRST AND
     THIRD SUPPLEMENTS TO FIRST AMENDED INFRINGEMENT CONTENTIONS
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 2 of 27 PageID #: 15895




                                                 TABLE OF CONTENTS

   I.     INTRODUCTION ............................................................................................................. 1

   II.    BACKGROUND ............................................................................................................... 1
          A.  Facts Relevant to Sol’s First Supplement .............................................................. 1
          B.  Facts Relevant to Sol’s Third Supplement.............................................................. 2

   III.   LEGAL STANDARD ........................................................................................................ 4

   IV.    ARGUMENT ..................................................................................................................... 5
          A.  Sol’s First Supplement Should Be Stricken Because It Includes an
              Untimely DOE Theory and Lacks Good Cause. .................................................... 6
              1.      Sol Lacks Good Faith to Amend Its Contentions under P.R. 3-
                      6(a)(1). ....................................................................................................... 6
              2.      Sol Lacks Good Cause to Amend Its Contentions under
                      P.R. 3-6(b) .................................................................................................. 7
                      a)       Sol Lacks Diligence ....................................................................... 7
                      b)       Sol’s Amendment Is Not Important ............................................... 8
                      c)       Sol’s Amendment Prejudices Defendants ...................................... 9
                      d)       A Continuance Would Not Cure Defendants’ Prejudice ............. 10
          B.  Sol’s Third Supplement Should Be Stricken Because It Untimely Accuses
              Hundreds of Additional Mobile Devices and Lacks Good Cause. ...................... 10
              1.      Sol’s Amendment Is Not Proper under P.R. 3-6(a)(1) ............................. 10
              2.      Sol Lacks Good Cause to Amend under P.R. 3-6(b) ............................... 11
                      a)       Sol Lacks Diligence ..................................................................... 11
                      b)       Sol’s Amendment Is Not Important ............................................. 12
                      c)       Sol’s Amendment Prejudices Defendants and Their
                               Suppliers ...................................................................................... 12
                      d)       A Continuance Would Not Cure the Prejudice ............................ 14
              3.      The Third Supplement Fails to Identify Accused Products with the
                      Requisite Specificity ................................................................................ 14

   V.     CONCLUSION ................................................................................................................ 15




                                                                    i
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 3 of 27 PageID #: 15896




                                                    TABLE OF AUTHORITIES

                                                                                                                                        Page(s)
   CASES

   Adaptix, Inc. v. T-Mobile USA, Inc.,
      No. 6:12cv369, 2014 U.S. Dist. LEXIS 198820 (E.D. Tex. Nov. 12, 2014) ............................8

   Saffran v. Boston Scientific Corp.,
       No. 2:05-cv-547, 2008 U.S. Dist. LEXIS 125225 (E.D. Tex. Jan. 28, 2008) ..........................7

   CoreLogic Info. Sols., Inc. v. Fiserv, Inc.,
      No. 2:10-cv-132, 2012 U.S. Dist. LEXIS 130554 (E.D. Tex. Sept. 12, 2012) ..........................6

   EON Corp. IP Holdings, LLC v. Sensus USA Inc.,
     No. 6:09–cv–116, 2010 WL 346218 (E.D. Tex. Jan. 21, 2010) ................................................4

   EON Corp. Ip Holdings, LLC v. T-Mobile USA, Inc.,
     No. 6:10-CV-379, 2012 U.S. Dist. LEXIS 196820 (E.D. Tex. Aug. 23, 2012) ......................14

   Global Sessions LP v. Travelocity.com LP,
      No. 6:10-cv-00671, 2012 WL 1903903 (E.D. Tex. May 25, 2012) ................................8, 9, 12

   Imperium IP Holdings (CAYMAN), Ltd. v. Samsung Elecs. Co.,
      No. 4:14-cv-00371, 2016 WL 1244974 (E.D. Tex. Mar. 30, 2016) ..........................................8

   Nike, Inc. v. Adidas Am. Inc.,
      479 F. Supp. 2d 664 (E.D. Tex. 2007) .......................................................................................6

   O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc.,
      467 F.3d 1355 (Fed. Cir. 2006)..............................................................................................5, 8

   Opal Run LLC v. C&A Mktg. Inc.,
      No. 2:16-CV-24-JRG-RSP, 2017 U.S. Dist. LEXIS 126522, (E.D. Tex. May
      15, 2017) ..................................................................................................................................11

   Packet Intelligence LLC v. NetScout Sys., Inc.,
      No. 2:16-cv-00230, 2017 WL 2531591 (E.D. Tex. Apr. 27, 2017) ................................ passim

   Realtime Data, LLC v. Actian Corp.,
      No. 6:15-CV-463, 2016 U.S. Dist. LEXIS 190740 (E.D. Tex. Aug. 11, 2016) ........................7

   Sybase, Inc. v. Vertica Sys., Inc.,
      No. 6:08-cv-00024, 2009 WL 4574690 (E.D. Tex. Nov. 30, 2009) ..........................................9

   Sycamore IP Holdings LLC v. AT&T Corp.,
      No. 2:16-CV-588-WCB, 2018 U.S. Dist. LEXIS 58863 (E.D. Tex. Apr. 6,
      2018) ..............................................................................................................................5, 6, 7, 8


                                                                          ii
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 4 of 27 PageID #: 15897




   VirnetX Inc. v. Cisco Sys.,
      No. 6:10-CV-417, 2012 U.S. Dist. LEXIS 191110 (E.D. Tex. Oct. 22, 2012) .........................8




                                                    iii
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 5 of 27 PageID #: 15898




                                   TABLE OF EXHIBITS

        Ex.                                        Reference
       Ex. 1   Plaintiff Sol IP’s Supplement to First Amended Disclosures Pursuant to Local
               Patent Rules 3-1 and 3-2 (January 15, 2020)
       Ex. 2   Plaintiff Sol IP’s First Amended Disclosures Pursuant to Local Patent Rules 3-1
               and 3-2 (March 22, 2019)
       Ex. 3   Plaintiff’s First Set of Common Interrogatories to Defendants (April 5, 2019)
       Ex. 4   Verizon’s First Supplemental Responses and Objections to Plaintiff’s First Set
               of Common Interrogatories to Defendants (June 21, 2019)
       Ex. 5   Verizon’s Second Supplemental Responses and Objections to Plaintiff’s First
               Set of Common Interrogatories to Defendants (August 5, 2019)
       Ex. 6   Sprint’s Second Supplemental and Amended Objections and Responses to Sol
               IP’s First Set of Common Interrogatories (Nos. 1-6) (June 28, 2019)
       Ex. 7   AT&T’s First Supplemental Response to Plaintiff’s Third Set of Common
               Interrogatories (Nos. 8-10) (August 28, 2019)
       Ex. 8   AT&T’s Third Supplemental Response to Plaintiff’s First Set of Common
               Interrogatories (Nos. 1-6) (October 14, 2019)
       Ex. 9   AT&T’s Fifth Supplemental Response to Plaintiff’s Third Set of Common
               Interrogatories (Nos. 8-10) (January 20, 2020)
      Ex. 10   Sol IP’s Third Supplement to First Amended Disclosures Pursuant to Local
               Patent Rules 3-1 and 3-2 (January 20, 2020)
      Ex. 11   Defendants’ and Intervenor’s Identification of Claim Terms (July 31, 2019)
      Ex. 12   P.R. 4-3 Joint Claim Construction and Prehearing Statement (September 11,
               2019)
      Ex. 13   Verizon’s Second Supplemental Responses and Objections to Plaintiff’s Fifth
               Set of Common Interrogatories to Defendants (No. 12) (January 18, 2020)
      Ex. 14   Sprint’s Second Supplemental Responses and Objections to Plaintiff’s Fifth Set
               of Common Interrogatories (No. 12) (January 20, 2020)
      Ex. 15   AT&T’s Third Supplemental Responses and Objections to Plaintiff’s Fifth Set
               of Common Interrogatories (No. 12) (January 20, 2020)
      Ex. 16   Letter from Andriana Daly to Max L. Tribble re: Sol IP’s Amended
               Infringement Contentions (May 16, 2019)
      Ex. 17   E-mail from B. Rosenthal to E. Finley (February 14, 2020)




                                               iv
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 6 of 27 PageID #: 15899




   I.       INTRODUCTION

            Sol served its operative infringement contentions on March 22, 2019. Under the Local

   Rules, these were its final contentions. Sol belatedly sought to expand the scope of accused

   products and infringement theories—without seeking leave—in the waning days of fact discovery.

   First, Sol waited until January 15, 2020—five days before the close of fact discovery—to serve a

   First Supplement to its First Amended Infringement Contentions (the “First Supplement”)

   containing a new doctrine-of-equivalents (“DOE”) theory. Second, Sol waited until the last day

   of fact discovery to serve a Third Supplement to its First Amended Infringement Contentions (the

   “Third Supplement”), which for the first time implicated hundreds of additional mobile devices—

   all of which were known to Sol for at least five months, and most of which should have been

   known to Sol based on publicly available information well before it filed suit. Sol did not seek

   leave to serve either set of supplemental infringement contentions, but even if it had, Sol could not

   have established the good faith or good cause required to do so. P.R. 3-6(a)(1); P.R. 3-6(b).

   Consequently, Defendants1 seek to strike Sol’s First and Third Supplements in their entirety.

   II.      BACKGROUND

            A.      Facts Relevant to Sol’s First Supplement

            The asserted claims of four asserted patents 2 recite the term “short sequence.” On

   September 11, 2019, the parties filed a Joint Claim Construction and Prehearing Statement in

   which Defendants proposed construing “short sequence” as “a binary sequence (or binary code)

   representing cell group information that has a length corresponding to half the number of sub-

   carriers allocated to the secondary synchronization channel.” Dkt. 176 at 37-38. Defendants also


   1
    Defendants and Intervenors are collectively referred to here as “Defendants.” AT&T, Sprint, and
   Verizon are collectively referred to here as “Carriers.”
   2
       U.S. Patent Nos. 8,320,565; 8,320,571; 9,144,064; and 9,204,438.
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 7 of 27 PageID #: 15900




   offered briefing and an expert declaration in support of this construction. See Dkt. 208-3 at 10-

   13; Dkt. 225 at 15-19.

            On December 17, 2019, the Court adopted Defendants’ construction. See Dkt. 281 at 28-

   33. On January 15, 2020, Sol served its First Supplement. Ex. 1. The First Supplement attempted

   to amend certain claim charts “[i]n light of the Court’s claim construction rulings regarding the

   ‘LTE Group A’ and ‘LTE Group B’ patents.” Id. at 1. The claim charts for these infringement

   contentions included—for the first time—a DOE theory regarding the “short sequence” term. Ex.

   1 at Exh. A8 at 7-8, Exh. A9 at 9-10, Exh. A10 at 9, Exh. A11 at 9-10. Sol purportedly offered

   this theory in response to the Court’s construction.

            B.     Facts Relevant to Sol’s Third Supplement

            On March 22, 2019, Sol served its First Amended Disclosures Pursuant to Local Patent

   Rules 3-1 and 3-2 and infringement claim charts (the “Operative Infringement Contentions”). Ex.

   2. At that time, Sol moved unopposed for leave to amend/correct its infringement contentions,

   and the Court granted Sol’s motion to amend/correct. Dkt. 107. The Operative Infringement

   Contentions included a table that identified “Accused Usage Devices” and “Accused Sale

   Devices” as the “Infringing Instrumentalities” for certain asserted patents. Ex. 2 at 3-7. Below

   the table, Sol defined “Accused Usage Devices” and “Accused Sale Devices” to refer to a list of

   specific mobile devices3 for each Carrier.4 Ex. 2 at 7-10.




   3
     The Operative Infringement Contentions also included “catch-all” language like “not limited to”
   and “[a]ny additional devices are included within the scope of ‘Accused Sale Devices’ and
   ‘Accused Usage Devices,’ regardless whether listed above.” Ex. 2 at 7, 10. This catch-all
   language failed to comply with P.R. 3-1(b) and purported to reserve a right for Sol to accuse
   devices without leave of court, contrary to P.R. 3-6(b).
   4
       Sol later informed Defendants that mobile devices manufactured by       were not accused.


                                                    2
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 8 of 27 PageID #: 15901




           On April 5, 2019, Sol served its first set of common interrogatories to Defendants,

   including Common Interrogatory No. 3 (“Common ROG 3”), requesting that Defendants

   “[i]dentify each and every Relevant Offering,” which was defined to include “all mobile devices

   configured to communicate in accordance with LTE Release 8 (or later) or IEEE 802.11ac (or

   later).” Ex. 3 at 3-4, 8. In response to this interrogatory, cognizant that discovery is not strictly

   limited to devices accused in a plaintiff’s P.R. 3-1(b) disclosures, and recognizing that the Carriers

   lack visibility into whether devices communicate in accordance with the standards, each Carrier

   identified hundreds of mobile devices that they had sold or offered for sale since December 2012.

   In particular:

              On June 21, 2019 Verizon identified publicly available websites listing offered devices,
               and on August 5, 2019 Verizon provided a list of all such mobile devices. Ex. 4 at 16;
               Ex. 5 at 17-32.
              On June 28, 2019, Sprint directed Sol to Sprint’s publicly-available support website
               and identified by model name or number the hundreds of devices about which the
               support site contained information. Ex. 6 at 20-29.
              On August 27, 2019, AT&T produced a spreadsheet identifying UE devices from
               December 2012 onwards, which AT&T identified to Sol on August 28, 2019. Ex. 7 at
               10; see also Ex. 8 at 16. AT&T supplemented this data on January 16, 2020 to include
               additional data from the entirety of 2012 and the last few months in 2019, and identified
               this to Sol on January 20, 2020. Ex. 9 at 11.

           By at least August 27, 2019, therefore, Sol had all the information it needed to decide

   which, if any, additional mobile devices to accuse of infringement.

           Sol waited until January 20, 2020—five months later, and the last day of fact discovery—

   to serve its Third Supplement. Ex. 10. This Third Supplement attempted to “update [Sol’s]

   disclosure of ‘Infringing Instrumentalities’” by incorporating by reference “[a]ll . . . devices

   identified in [Defendants’] response[s] to Sol IP’s Common Interrogatory No. 3” except for any

   “Excluded Devices,” as defined therein. Ex. 10 at 1, 6. Defendants’ responses to Sol’s Common




                                                     3
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 9 of 27 PageID #: 15902




   ROG 3 implicated approximately the following number of additional accused devices and

   suppliers:5

                 Carrier             Additional Accused Devices            Additional Suppliers
                 AT&T                           232                                32
                  Sprint                        338                                20
                 Verizon                        208                                25

   III.   LEGAL STANDARD

          This Court requires a party claiming infringement to serve proper infringement contentions

   that provide a defendant with notice of a plaintiff’s infringement theories. EON Corp. IP Holdings,

   LLC v. Sensus USA Inc., No. 6:09-cv-116, 2010 WL 346218, at *2 (E.D. Tex. Jan. 21, 2010).

          “Local Patent Rule 3-1 requires a party claiming infringement to identify each accused

   product in its infringement contentions.” Packet Intelligence LLC v. NetScout Sys., Inc., No. 2:16-

   cv-00230, 2017 WL 2531591, at *1 (E.D. Tex. Apr. 27, 2017) (denying addition of new family of

   products). A party must “be as specific as possible” in its contentions. P.R. 3-1(b). “Each product,

   device, and apparatus must be identified by name or model number, if known.”              Id. The

   contentions must state “[w]hether each element of each asserted claim is claimed to be literally

   present or present under [DOE] in the Accused Instrumentality.” P.R. 3-1(c).

          The local patent rules permit two types of amendments to infringement contentions: (1)

   amendments as of right and (2) amendments by order of the Court. See P.R. 3-6. Amendments as

   of right are appropriate only when the patentee “believes in good faith that the Court’s Claim

   Construction Ruling so requires.” P.R. 3-6(a)(1). This “good faith” basis requires the claim

   construction adopted by the court to be “unexpected or unforeseeable” by the party seeking to



   5
    This chart omits “Excluded Devices” as defined in Sol’s Third Set of Common Interrogatories
   as well as mobile devices manufactured by     , which Sol informed Defendants were no longer
   accused.


                                                    4
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 10 of 27 PageID #:
                                 15903



 amend. Sycamore IP Holdings LLC v. AT&T Corp., No. 2:16-CV-588-WCB, 2018 U.S. Dist.

 LEXIS 58863, at *13-16 (E.D. Tex. Apr. 6, 2018). The Local Patent Rules specifically limit the

 scope of amendments as of right to “the information required by Patent R. 3-1(c) and (d).” P.R.

 3-6(a)(1). In other words, amendment as of right does not extend to the identification of accused

 products that is required by P.R. 3-1(b).

         A “good cause” standard attaches to leave by order of the Court. P.R. 3-6(b). As this Court

 noted in this case in its Order denying the Defendants’ Motion for Leave to Amend Invalidity

 Contentions: “The Federal Circuit has stated that ‘good cause’ requires a showing of diligence.’

 Dkt. No. 293 at 2 (quoting O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 467 F.3d 1355, 1366

 (Fed. Cir. 2006)). In determining good cause, courts consider “(1) the explanation for the failure

 to meet the deadline; (2) the importance of the thing that would be excluded if the proposed

 amendment is not allowed; (3) potential prejudice in allowing the thing that would be excluded;

 and (4) the availability of a continuance to cure such prejudice.” Packet Intelligence, 2017 WL

 2531591, at *1.

 IV.     ARGUMENT

         Sol’s First Supplement injecting new DOE theories is improper because the Court’s claim

 construction was not “unexpected or unforeseeable.” See Sycamore, 2018 U.S. Dist. LEXIS

 58863, at *13-16. As a result, Sol’s amendment fails to meet the “good faith” requirement of P.R.

 3-6(a)(1).

         In addition, Sol’s unilateral amendment of its infringement contentions on the last day of

 fact discovery to include hundreds of additional products is improper. Sol cannot plausibly claim

 that it did not know about the products it now seeks to add to the case, and even if Sol had sought

 leave, its delay in disclosing its theories demonstrates a lack of the diligence required in this Court.




                                                    5
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 11 of 27 PageID #:
                                 15904



          A.      Sol’s First Supplement Should Be Stricken Because It Includes an Untimely
                  DOE Theory and Lacks Good Cause.

          Sol’s First Supplement includes a DOE theory that should have been identified when

 Defendants disclosed their claim construction position regarding the “short sequence” limitation.

 Instead, Sol waited until after the Court adopted Defendants’ construction to disclose its DOE

 theory in the First Supplement. Because Sol lacks good faith and good cause in amending its

 contentions, the Court should strike Sol’s First Supplement.

                  1.     Sol Lacks Good Faith to Amend Its Contentions under P.R. 3-6(a)(1).

          This Court has consistently held that, to amend contentions under P.R. 3-6(a)(1) in

 response to the Court’s Claim Construction Order, the Court’s construction must have been

 “unforeseeable.” See Sycamore, 2018 U.S. Dist. LEXIS 58863, at *13-16; id. at *35-36 (denying

 motion to amend infringement contentions to add DOE theory where the adopted construction was

 proposed by defendants and noting that defendants had no opportunity to make factual inquiries

 regarding new DOE theory); CoreLogic Info. Sols., Inc. v. Fiserv, Inc., No. 2:10-cv-132, 2012

 U.S. Dist. LEXIS 130554, at *1 (E.D. Tex. Sept. 12, 2012); Nike, Inc. v. Adidas Am. Inc., 479 F.

 Supp. 2d 664, 667 (E.D. Tex. 2007) (“This exception is intended to allow a party to respond to an

 unexpected claim construction by the court. This does not mean that after every claim construction

 order, new infringement contentions may be filed.”)6.

          Here, the Court adopted Defendants’ construction, which was (1) nearly identical to the

 explicit definition provided in the asserted patents; and (2) proposed by Defendants on September

 11, 2019. Sol cannot credibly contend that the Court’s construction of “short sequence” was

 unforeseeable. Thus, Sol cannot amend its contentions without leave under P.R. 3-6(a)(1).




 6
     All emphasis added unless otherwise noted.


                                                  6
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 12 of 27 PageID #:
                                 15905



                2.     Sol Lacks Good Cause to Amend Its Contentions under P.R. 3-6(b).

        Each of the Packet Intelligence factors weighs against Sol demonstrating good cause to

 amend its contentions with leave under P.R. 3-6(b).

                       a)      Sol Lacks Diligence

        First, Sol failed to act diligently. Sol waited until the end of fact discovery, which was

 more than four months after defendants identified their proposed claim construction. Sol could

 have identified its DOE theories in the First Supplement shortly after Defendants disclosed their

 claim construction position, rather than waiting for the Claim Construction Order. This Court has

 held that plaintiffs must seek to amend infringement contentions promptly upon receiving notice

 that a DOE theory is relevant, such as when the parties exchange proposed constructions or when

 the defendant reveals its non-infringement position in an interrogatory response.

        For example, in Sycamore, the Court denied a motion to amend infringement contentions

 to add a DOE theory where the Court’s construction was proposed by defendants. 2018 U.S. Dist.

 LEXIS 58863, at *35-36. The Court explained that the plaintiff could have sought leave to amend

 its contentions to include the DOE theory under P.R. 3-6(b) when the plaintiff was made aware

 that the construction of the relevant term was in issue, which in that case was when the defendant

 responded to a non-infringement interrogatory. Id. at *25.

        Similarly, Sycamore discusses Saffran v. Boston Scientific Corp., in which Judge Ward

 granted a plaintiff’s motion to strike defendant’s invalidity contentions served under P.R. 3-6(a).

 Sycamore, 2018 U.S. Dist. LEXIS 58863, at *18-19 (citing and discussing Saffran, No. 2:05-cv-

 547, 2008 U.S. Dist. LEXIS 125225 (E.D. Tex. Jan. 28, 2008)). Judge Ward explained that “the

 defendant had known about the plaintiff’s proposed claim constructions [for approximately six

 months], ‘but [defendant] did not, however, seek to amend . . . when it learned of that position.’”

 Id.; see also Realtime Data, LLC v. Actian Corp., No. 6:15-CV-463 RWS-JDL, 2016 U.S. Dist.


                                                 7
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 13 of 27 PageID #:
                                 15906



 LEXIS 190740, at *9-10, 15-16 (E.D. Tex. Aug. 11, 2016) (allowing plaintiff to add a DOE theory

 where plaintiff first became aware that the term was at issue via defendant’s response to an

 interrogatory); VirnetX Inc. v. Cisco Sys., No. 6:10-CV-417, 2012 U.S. Dist. LEXIS 191110, at

 *17-18 (E.D. Tex. Oct. 22, 2012) (allowing plaintiff to add a DOE position following claim

 construction but noting that “VirnetX has previously attempted to amend its contentions after it

 learned of the Defendants’ proposed construction”).

         Delays much shorter than Sol’s have been found to demonstrate a lack of diligence by this

 Court. See Sycamore IP Holdings LLC, No. 2:16-cv-00588, 2017 WL 4517953, at *2 (two

 months); see also O2 Micro, 467 F.3d at 1367 (three months); Imperium IP Holdings (CAYMAN),

 Ltd. v. Samsung Elecs. Co., No. 4:14-cv-00371, 2016 WL 1244974, at *2 (E.D. Tex. Mar. 30,

 2016) (five weeks); Adaptix, Inc. v. T-Mobile USA, Inc., No. 6:12cv369, 2014 U.S. Dist. LEXIS

 198820, at *22-23 (E.D. Tex. Nov. 12, 2014) (two months); see also Dkt. 293 at 3 (denying

 Defendants’ motion to amend invalidity contentions four months after due date and one month

 after realizing need for amendment). Sol’s delay of at least four months in identifying its DOE

 theories is more than that which has routinely resulted in a finding that the party failed to act

 diligently.

                       b)      Sol’s Amendment Is Not Important

         Second, Sol’s delay in adding its DOE theory also belies any argument that the amendment

 is important to Sol’s case. The case law is clear: there should be a direct relationship between

 diligence of a party in seeking to amend and the actual importance of the amendment. Global

 Sessions LP v. Travelocity.com LP, No. 6:10-cv-00671, 2012 WL 1903903, at *6 (E.D. Tex. May

 25, 2012). Sol’s lack of diligence telegraphs the lack of importance of the newly added theories

 to Sol’s case. Had the DOE theory been of critical importance, Sol would have acted promptly to

 ensure the Operative Infringement Contentions contained the key theory.

                                                 8
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 14 of 27 PageID #:
                                 15907



                         c)     Sol’s Amendment Prejudices Defendants

        Third, Defendants would be severely prejudiced were the Court to allow Sol to amend its

 contentions to include the DOE theory. Sol’s tardiness deprived Defendants of having the full

 scope of Sol’s allegations at the time of invalidity contentions many months ago. Moreover,

 Defendants’ non-infringement positions in response to the DOE theory may be very different from

 previous theories. Finally, Defendants are prejudiced by Sol’s decision to wait until after claim

 construction to introduce this new theory because, in this 27-patent case, Defendants had to pick

 and choose between potential terms to pursue in construction. Compare Ex. 11 with Ex. 12

 (defendants identifying 80 terms for construction in initial identification and reducing the number

 of terms to 56). Those choices were made based on the infringement theories asserted, and Sol’s

 decision to conceal its DOE theory until after claim construction precluded Defendants from

 pursuing other terms.

        This Court routinely has rejected such a belated change in the scope of the case. See Global

 Sessions, 2012 WL 1903903, at *6 (where “the claim construction hearing is one month away; [the

 accused infringer] would have little time to conduct new prior art searches or reassess its invalidity

 theories”); Sybase, Inc. v. Vertica Sys., Inc., No. 6:08-cv-00024, 2009 WL 4574690, at *2 (E.D.

 Tex. Nov. 30, 2009) (where discovery was set to close in two months and trial was set in seven

 months, “allowing the amendment [of infringement contentions] would significantly prejudice [the

 accused infringer]”).

        Defendants are already prejudiced by having to defend against 27 asserted patents when it

 is clear that Sol does not actually intend to try 27 patents to a jury. Sol should not be permitted to

 further “hide the ball” from the Defendants by not only refusing to meaningfully narrow the

 number of asserted patents in this case but also by expanding at this late hour its theories of

 infringement.   In contrast, even assuming the worst-case scenario to Sol—that striking its

                                                   9
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 15 of 27 PageID #:
                                 15908



 attempted amendment would leave it without a viable infringement theory for those four patents—

 there is no undue prejudice to Sol because it would still have 23 remaining patents in this case.

                        d)     A Continuance Would Not Cure Defendants’ Prejudice

        Finally, a continuance would not cure this prejudice. There is simply no room in the

 schedule for a continuance, nor does Sol seek a continuance. Sol has deprived Defendants of the

 ability to respond to Sol’s newly introduced DOE position in their invalidity case. Sol has also

 deprived Defendants of taking discovery that may be relevant to the DOE position and of time to

 evaluate their non-infringement defenses. A continuance will not serve to mitigate this harm and

 resulting prejudice.

        B.      Sol’s Third Supplement Should Be Stricken Because It Untimely Accuses
                Hundreds of Additional Mobile Devices and Lacks Good Cause.

        Sol waited until the last day of fact discovery to accuse hundreds of additional products.

 Because Sol lacks good faith and good cause in amending its contentions under P.R. 3-6, the Court

 should strike Sol’s Third Supplement. The Court should also strike Sol’s Third Supplement

 because it fails to even adequately identify the accused products as required under P.R. 3-1(b).

                1.      Sol’s Amendment Is Not Proper under P.R. 3-6(a)(1).

        Sol does not assert that its Third Supplement is in response to the Court’s Claim

 Construction Orders under P.R. 3-6(a)(1).7 However, even if it did, Sol could not establish that its

 Third Supplement is proper under P.R. 3-6(a)(1) for three reasons: (1) the Third Supplement was

 not served within the 30-day window provided by P.R. 3-6(a)(1); (2) amendments in response to

 the Court’s claim constructions may only update claim charts and DOE theories, not the

 identification of accused products, P.R. 3-6(a)(1); and (3) the amendment is not in response to the



 7
   Compare Ex. 10 at 1 with Ex. 1 at 1-2 (in the First Supplement, stating “[i]n light of the Court’s
 claim construction rulings” and including no such statement in the Third Supplement).


                                                 10
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 16 of 27 PageID #:
                                 15909



 Claim Construction Orders. Thus, Sol’s only avenue for amendment is through P.R. 3-6(b) and a

 showing of good cause. However, each of the Packet Intelligence factors weighs against Sol

 demonstrating good cause. 2017 WL 2531591, at *1.

                 2.     Sol Lacks Good Cause to Amend under P.R. 3-6(b).

                        a)     Sol Lacks Diligence

        First, Sol has no explanation for its delay and lack of diligence where the Third Supplement

 does not rely on any confidential information. Sol could have identified these products with public

 information before filing suit, or at the very least following the Carriers’ supplemental responses

 to Sol’s Common ROG 3 that directed Sol to the relevant publicly available materials and/or

 further identified devices by name and model number. See, e.g., Ex. 4 at 16; Ex. 5 at 17-32; Ex. 6

 at 19-29; Ex. 7 at 10; Ex. 8 at 16; Ex. 9 at 11. Instead, Sol waited five months and until shortly

 before the due date for expert reports to dramatically expand the universe of accused products. See

 Opal Run LLC v. C&A Mktg. Inc., No. 2:16-CV-24-JRG-RSP, 2017 U.S. Dist. LEXIS 126522, at

 *2-3 (E.D. Tex. May 15, 2017) (striking newly introduced infringement theories when plaintiffs

 could have identified them in their infringement contentions based on publicly available

 information).

        In this case, the Court denied Defendants’ motion for leave to amend their invalidity

 contentions to add a single prior art reference largely on the ground of diligence, where Defendants

 moved to amend four months after service of its invalidity contentions and just one month after

 realizing the applicability of the relevant reference. Dkt. 293 at 3; Dkt. 248. The Court denied

 this motion in part because the proposed invalidity reference “was publicly available.” Dkt. 293

 at 3. Similarly, here, the Court should strike Sol’s Third Supplement where Sol was not diligent




                                                 11
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 17 of 27 PageID #:
                                 15910



 in adding the newly accused products to the case, particularly where the information is both

 publicly available and was disclosed by names and model numbers in discovery. 8

                        b)      Sol’s Amendment Is Not Important

        Second, not only does Sol’s amendment expand and complicate this case at the eleventh

 hour instead of narrowing and clarifying the issues in dispute, but it also belies any argument by

 Sol that the addition of these hundreds of new products is important. These additional products

 are products that the Carriers sold to the public and advertised on their webpages. Sol absolutely

 “could have charted these [products] at the initial outset of the litigation,” and any alleged

 importance “should have generated a commensurate amount of diligence.” Global Sessions LP,

 2012 WL 1903903, at *6. Because Sol could have easily obtained this list of products even pre-

 suit through publicly available webpages, any cry of alleged importance must be viewed with a

 skeptical eye.

                        c)      Sol’s Amendment Prejudices Defendants and Their Suppliers

        Third, in addition to the significant burden posed by adding additional products just weeks

 before dispositive motions are due, both Defendants and the newly accused suppliers would be

 severely prejudiced by Sol’s Third Supplement. For Verizon, the Third Supplement increases the

 number of accused suppliers from 9 to 35 and adds approximately an additional 208 accused

 models to the case. For AT&T, the Third Supplement increases the number of accused suppliers

 from 13 to 44 and adds approximately an additional 232 accused models to the case. For Sprint,

 the Third Supplement increases the number of accused suppliers from 9 to 29 and adds


 8
  Notably, Sol’s experts rely solely on publicly available information with respect to particular
 devices to purportedly show infringement.
 Relatedly, Sol notified Defendants that their most recent election of prior art included a reference
 that was not explicitly listed in a prior election. In response, Defendants did not contend that their
 use of “catchall” language permitted this. Ex. 17


                                                  12
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 18 of 27 PageID #:
                                 15911



 approximately an additional 338 accused models to the case. By failing to properly identify the

 accused products and suppliers, Sol has unilaterally devalued the indemnity agreements in place

 between the Carriers and their suppliers, both by denying the Carriers the protection they are owed

 and stripping the suppliers of their options for defense.

        Had Sol identified the products in the Third Supplement at an earlier date, those suppliers

 and Defendants would have had options regarding how to best protect their interests. For example,

 just a few of the options that Defendants and their suppliers would have had include options to:

               File inter partes review petitions (as Ericsson has done);

               Intervene into the case (as Ericsson and Nokia have done); and/or

               Develop additional invalidity and non-infringement positions.

        For example, with respect to additional invalidity positions, many of the newly accused

 suppliers were attendees at the 3GPP meetings, and their involvement in those meetings may have

 led to the identification of additional prior art. Similarly, the accused suppliers may have had

 access to evidence helpful to establish prior-use defenses. Moreover, with respect to non-

 infringement positions, in response to Sol’s contention interrogatory regarding non-infringement,

 the Carriers were able to rely on Ericsson and Nokia’s respective responses, which cite documents,

 source code, and deposition testimony. Ex. 13 at 59; Ex. 14 at 65; Ex. 15 at 62. Had Sol promptly

 identified the newly accused products and suppliers, Defendants may have been able to similarly

 rely on defenses based on those suppliers’ confidential information.

        As it stands, Sol is now attempting to implicate for the first time numerous suppliers in a

 matter where the bar date for IPR petitions passed, discovery is closed, invalidity positions are

 solidified, and at this late stage in the case, meaningful intervention may be unrealistic as a




                                                  13
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 19 of 27 PageID #:
                                 15912



 practical matter. The result of Sol’s delay is that the Carriers would be now defending swaths of

 newly accused products in this 27-patent case when the case should be narrowing. See Dkt. 173.

                         d)     A Continuance Would Not Cure the Prejudice

          For the final Packet Intelligence factor, a continuance would not cure this prejudice. Sol

 would have deprived Defendants and their suppliers from the opportunity to pursue all avenues of

 defense. Because Sol’s belated identification of accused products infects every aspect of this case

 from indemnity to discovery to invalidity to non-infringement to potential IPR petitions, there is

 no way to wind back the harm that Sol would have caused without striking the Third Supplement.

                 3.      The Third Supplement Fails to Identify Accused Products with the
                         Requisite Specificity.

          Finally, the Third Supplement should be stricken for the additional reason that it fails to

 comply with P.R. 3-1(b), requiring plaintiffs to make their identification of accused products “as

 specific as possible,” including identifying “name[s] or model number[s],” if known. For example,

 in Alacritech Inc. v. CenturyLink, Inc., the Court struck Plaintiff’s infringement contentions relying

 on “catchall language identifying the Accused Instrumentalities,” such as “any version of

 [Defendant’s] controller, card, or adapter products capable of providing, or configured to provide,

 infringing LSO functionality in combination with an associated server or computer (e.g., [list of

 more than 90 products]).” No. 2:16-CV-00693-JRG-RSP, 2017 U.S. Dist. LEXIS 109638, at *10-

 11 (E.D. Tex. July 14, 2017). The Court agreed that this catch-all language did “not provide

 adequate notice to [Defendant] of the allegedly infringing devices,” stating that “[i]nstead, this

 language puts the onus on [Defendant] to determine what devices infringe—which is contrary to

 the intent of the Patent Rules.” Id. at *11; see also EON Corp. Ip Holdings, LLC v. T-Mobile USA,

 Inc., No. 6:10-CV-379 LED-JDL, 2012 U.S. Dist. LEXIS 196820, at *15-16 (E.D. Tex. Aug. 23,

 2012).



                                                  14
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 20 of 27 PageID #:
                                 15913



        Similarly, here, Sol has failed to provide Defendants with adequate notice where its Third

 Supplement accuses “all mobile devices used on each defendant’s mobile network on or after the

 issuance of a patent-in-suit,” as well as “[a]ll mobile devices identified in [the Carriers’]

 response[s]” to Sol’s Common [ROG 3]. 9 Ex. 10 at 6; see also Ex. 16. Sol failed to accuse

 particular products as required by P.R. 3-1(b), even where Defendants’ interrogatory responses

 showed that such information was publicly available.

        Moreover, Sol made no effort to correlate patents with allegedly infringing products, such

 as by providing claim charts or even stating which products have particular functionalities, such

 as LTE-Advanced or IEEE 802.11ac functionality. For example, Defendants’ identification of

 devices dates back to December 2012 and thus certain devices cannot have been enabled with

 newer functionalities such as 802.11ac. Yet, again highlighting a lack of diligence, Sol did not

 separate out which products allegedly infringe which patents. Instead, Sol has attempted to put

 the entire onus of this analysis on Defendants, merely stating that all products infringe all patents.

 This “is contrary to the intent of the Patent Rules.” Alacritech, 2017 U.S. Dist. LEXIS 109638, at

 *11. The Court should strike Sol’s Third Supplement for this additional and crucial reason.

 V.     CONCLUSION

        For the foregoing reasons, Defendants respectfully request that the Court strike the First

 and Third Supplements.




 9
  The Carriers explained in their interrogatory responses that they lack information regarding
 whether devices sold or offered for sale by the Carriers comply with the standards identified in
 Sol’s infringement contentions. E.g., Ex. 6 at 7-8, 20.


                                                  15
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 21 of 27 PageID #:
                                 15914



  Dated: February 14, 2020      Respectfully submitted,


                                /s/ Benjamin Hershkowitz

                                Josh Krevitt
                                Benjamin Hershkowitz
                                Brian A. Rosenthal
                                Florina Yezril
                                Sarah Segal
                                Paul Kremer
                                GIBSON, DUNN & CRUTCHER LLP
                                200 Park Avenue
                                New York, NY 10166-0193
                                Telephone: (212) 351-4000
                                jkrevitt@gibsondunn.com
                                bhershkowitz@gibsondunn.com
                                barosenthal@gibsondunn.com
                                fyezril@gibsondunn.com
                                ssegal@gibsondunn.com
                                pkremer@gibsondunn.com

                                Brian M. Buroker
                                Brian K. Andrea
                                Omar Amin
                                GIBSON, DUNN & CRUTCHER LLP
                                1050 Connecticut Avenue, N.W.
                                Washington, DC 2036-5306
                                Telephone: (202) 955-8541
                                bburoker@gibsondunn.com
                                bandrea@gibsondunn.com
                                oamin@gibsondunn.com

                                Ryan Iwahashi
                                GIBSON, DUNN & CRUTCHER LLP
                                1881 Page Mill Road
                                Palo Alto, CA 94304-1211
                                Telephone: (650) 849-5367
                                riwahashi@gibsondunn.com

                                Counsel for Defendant AT&T Mobility LLC




                                      16
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 22 of 27 PageID #:
                                 15915



                                /s/ Ross R. Barton

                                Michael J. Newton (TX Bar No. 24003844)
                                ALSTON & BIRD LLP
                                1950 University Avenue
                                5th Floor
                                East Palo Alto, CA 94303
                                Telephone: (650) 838-2000
                                Facsimile: (650) 838-2001
                                Email: Mike.Newton@alston.com

                                Ross R. Barton (NC Bar No. 37179)
                                ALSTON & BIRD LLP
                                101 South Tryon Street, Suite 4000
                                Charlotte, NC 28280
                                Telephone: (704) 444-1000
                                Facsimile: (704) 444-1111
                                Email: Ross.Barton@alston.com

                                David S. Frist (GA Bar No. 205611)
                                Michael C. Deane (GA Bar No. 498195)
                                ALSTON & BIRD LLP
                                1201 West Peachtree Street
                                Atlanta, GA 30309-3424
                                Telephone: (404) 881-7000
                                Facsimile: (404) 881-7777
                                Email: David.Frist@alston.com
                                Email: Michael.Deane@alston.com

                                Michael E. Jones (TX Bar No. 10929400)
                                POTTER MINTON, a Professional Corporation
                                110 North College Avenue, Suite 500
                                Tyler, Texas 75702
                                Tel: (903) 597-8311
                                Fax: (903) 593-0846
                                Email: mikejones@potterminton.com

                                Attorneys for Defendants Verizon Communications Inc.
                                and Cellco Partnership d/b/a Verizon Wireless




                                      17
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 23 of 27 PageID #:
                                 15916



                                /s/ Andriana S. Daly

                                David E. Finkelson (pro hac vice)
                                Lead Attorney
                                Andriana S. Daly (pro hac vice)
                                MCGUIREWOODS LLP
                                800 East Canal Street
                                Richmond, VA 23219-3916
                                Telephone: (804) 775-1000
                                Facsimile: (804) 698-2016
                                dfinkelson@mcguirewoods.com
                                adaly@mcguirewoods.com

                                Robert W. Weber (TX 21044800)
                                SMITH WEBER LLP
                                5505 Plaza Drive
                                PO Box 6167
                                Texarkana, TX 75505
                                Telephone: (903) 223-5656
                                Facsimile: (903) 223-5652
                                bweber@smithweber.com

                                Attorneys for Defendants Sprint Communications
                                Company L.P.; Sprint Solutions, Inc.; and
                                Sprint Spectrum L.P.




                                      18
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 24 of 27 PageID #:
                                 15917



                                /s/ Theodore Stevenson III

                                Theodore Stevenson III, lead counsel
                                TX State Bar No. 19196650
                                tstevenson@mckoolsmith.com
                                Nicholas Mathews
                                TX State Bar No. 24085457
                                nmathews@mckoolsmith.com
                                Warren Lipschitz
                                TX State Bar No. 24078867
                                wlipschitz@mckoolsmith.com
                                Chelsea A. Priest
                                TX State Bar No. 24102375
                                cpriest@mckoolsmith.com
                                Erik B. Fountain
                                TX State Bar No. 24097701
                                efountain@mckoolsmith.com
                                Marcus L. Rabinowitz
                                TX State Bar No. 24098293
                                mrabinowitz@mckoolsmith.com
                                Eric Hansen
                                TX State Bar No. 24062763
                                ehansen@mckoolsmith.com
                                Jonathan Powers
                                TX State Bar No. 24098277
                                jpowers@mckoolsmith.com
                                MCKOOL SMITH, PC
                                300 Crescent Court, Suite 1500
                                Dallas, TX 75201
                                Telephone: (214) 978-4000
                                Telecopier: (214) 978-4044

                                Kevin Burgess
                                TX State Bar No. 24006927
                                kburgess@mckoolsmith.com
                                Kevin Hess
                                TX State Bar No. 24087717
                                khess@mckoolsmith.com
                                Christine Woodin
                                TX State Bar No. 24199951
                                cwoodin@mckoolsmith.com
                                MCKOOL SMITH, PC
                                300 W. 6th Street, Suite 1700
                                Austin, TX 78701
                                Telephone: (512) 692-8700
                                Telecopier: (512) 692-8744


                                      19
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 25 of 27 PageID #:
                                 15918




                                Thomas M. Melsheimer
                                TX Bar No. 13922550
                                tmelsheimer@winston.com
                                M. Brett Johnson
                                Texas Bar No. 00790975
                                mbjohnson@winston.com
                                Michael A. Bittner
                                TX Bar No. 24064905
                                mbittner@winston.com
                                J. Travis Underwood
                                TX Bar No. 24102587
                                tunderwood@winston.com
                                Ahtoosa Dale
                                TX Bar No. 24101443
                                adale@winston.com
                                WINSTON & STRAWN LLP
                                2121 North Pearl Street, Suite 900
                                Dallas, TX 75201
                                (214) 453-6500 – Telephone
                                (214) 453-6400 – Facsimile

                                Michael R. Rueckheim
                                Texas Bar No. 24081129
                                mrueckheim@winston.com
                                WINSTON & STRAWN LLP
                                275 Middlefield Road, Suite 205
                                Menlo Park, CA 94025
                                (650) 858-6500 – Telephone
                                (650) 858-6550 – Facsimile

                                Attorneys for Intervenor Ericsson Inc.




                                      20
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 26 of 27 PageID #:
                                 15919



                                          /s/ Brianne M. Straka

                                          David A. Nelson
                                          Stephen A. Swedlow
                                          Brianne M. Straka
                                          QUINN EMANUEL URQUHART & SULLIVAN, LLP
                                          191 N. Wacker Dr., Suite 2700
                                          Chicago, IL 60606
                                          (312) 705-7400
                                          (312) 705-7401 (Facsimile)
                                          davenelson@quinnemanuel.com
                                          stephenswedlow@quinnemanuel.com
                                          briannestraka@quinnemanuel.com

                                          Deron R. Dacus
                                          State Bar No. 00790553
                                          THE DACUS FIRM, P.C.
                                          821 ESE Loop 323, Suite 430
                                          Tyler, TX 75701
                                          Phone: (903) 705-1117
                                          Fax: (903) 581-2543
                                          ddacus@dacusfirm.com

                                          Attorneys for Nokia of America Corporation




                              CERTIFICATE OF CONFERENCE

        Pursuant to Eastern District of Texas Local Rule CV-7(h), I certify that counsel met and

 conferred telephonically on February 4, 2020, in a good faith effort to resolve all issues regarding

 this motion. The parties met and conferred on February 4, 2020 (which included Ross Barton and




                                                 21
Case 2:18-cv-00526-RWS-RSP Document 320 Filed 02/18/20 Page 27 of 27 PageID #:
                                 15920



 Michael Jones on behalf of Verizon, David Finkelson and Robert Weber on behalf of Sprint, Brian

 Rosenthal on behalf of AT&T, Nicholas Mathews on behalf of AT&T and Ericsson, Brianne

 Straka and Deron Dacus on behalf of Nokia, and Max Tribble Jr., Rocco Magni, and Elizabeth

 DeRieux on behalf of Sol IP), but the parties were unable to resolve their differences and an

 impasse was declared.

                                                           /s/ Ross R. Barton
                                                           Ross R. Barton




                                               22
